DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.  Claims 1, 3 – 6, 10 and 11 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (Japanese Patent JP S 61 – 151097 provided in applicant’s IDS) in view of McMaster (US Patent 5,220,978 A) and in view of Douglas (US Patent 2,609,065 A) and in view of Sorg (US Patent 3,176,913 A) and further in view of Muir (US Patent 5,626,468 A).

    PNG
    media_image1.png
    515
    838
    media_image1.png
    Greyscale

Annotated Figure 5 of Mitsubishi
In Re Claim 1, the Figures 5 and 6 embodiment of Mitsubishi discloses: A compressor module (translation Page 2, Line 3 discloses a “turbo blower and a compressor’) comprising: 
a rotational driving machine (08) having an output shaft (connected to transmission 02) that is rotationally driven around a first axis (“C1”) (Translation Page 2, Lines 6 – 10; annotated figure 5 above); 
a compressor (blower 01 is shown in Figure 5 as a typical centrifugal compressor) disposed along an axial direction which is parallel to the direction in which the first axis (“C1”) extends with respect to the rotational driving machine (08) and wherein rotation of the output shaft (connected to transmission 02) is transmitted to the compressor (the motor 08 drives the compressor 01 through transmission 02) (Page 2 of Translation, Lines 6 – 10; annotated Figure 5 above); 

a storage tank (07) configured to store lubricating oil (07 is described as a lubricating oil tank on Page 2, Line 23 of the translation; Figure 5),
wherein the storage tank (07) comprises a tubular tank main body (Figures 5 and 6 show its outline as a tubular body) that is provided on an outer side of the base plate in a width direction (up down direction in Figure 5) intersecting with the axial direction (Da would intersect the up down direction) and extends in a direction parallel the axial direction (Page 2 of Translation, Lines 6 – 10; annotated Figure 5 above).
However, Mitsubishi does not disclose that the lubricating oil in the storage tank is also used to lubricate the bearings in the rotational driving machine and the compressor (in addition to being used lubricate the transmission), and that the tubular tank main body overlaps the two bearings in the rotational driving machine and the two bearings of the compressor, and it is silent with regards to a reinforcing portion of the storage tank.
Nevertheless, McMaster discloses that the rotational driving machine (10) has a first drive machine bearing (23) and a second drive machine bearing (24) that rotatably support the output shaft (14) (Column 2, Lines 40 – 65; Figure 1), and wherein the compressor module (10, 11) further comprises drain pipings (27) that return the lubricating oil to the storage tank (26, 31) from the first drive machine bearing (23) and the second drive machine second bearing (24), and that is connected to the first drive 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first drive machine bearing, second drive machine bearing and the lubricant supply and drain pipings as taught by McMaster into the rotational driving machine of Mitsubishi for the purpose of supporting the output shaft of the rotational driving machine and lubricating the bearings. 
However, Mitsubishi and McMaster do not disclose that the lubricating oil in the storage tank is also used to lubricate the bearings in the compressor (in addition to being used lubricate the transmission and the rotational driving machine), and that the tubular tank main body overlaps the two bearings in the rotational driving machine and the two bearings of the compressor, and they are silent with regards to a reinforcing portion of the storage tank.

    PNG
    media_image2.png
    642
    954
    media_image2.png
    Greyscale

Annotated Figure 1 of Douglas
Nevertheless, Douglas discloses that the compressor (6) comprises: a rotor (1) that rotates by transmitting a rotation of the output shaft (turbine section of composite shaft 1) (Column 2, Line 5; Figure 1); and a first compressor bearing (2) and a second compressor bearing (3) that rotatably support the rotor (1) around a second axis (central axis of rotation of 1) (Column 2, Lines 5 – 8; Figure 1), and wherein the compressor module further comprises drain pipings (connected to 60) that returns the lubricating oil to the storage tank (61) from the first compressor bearing (2), and the second compressor bearing (3) and that is connected to the first compressor bearing (2), and the second compressor bearing (3) (Column 3, Lines 72 – 74; annotated Figure 1 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first compressor bearing, second compressor bearing and the lubricant supply and drain pipings as taught by Douglas into the compressor of Mitsubishi / McMaster for the purpose of supporting the rotor of the compressor and lubricating the bearings.
However, Mitsubishi, McMaster and Douglas do not disclose that the tank main body overlaps the two bearings in the rotational driving machine and the two bearings of the compressor, and they are silent with regards to a reinforcing portion of the storage tank.

    PNG
    media_image3.png
    610
    765
    media_image3.png
    Greyscale

Annotated Figure 1 of Sorg
Nevertheless, Figure 1 of Sorg discloses a rotational driving machine (2) and a compressor (1).  The axial direction extends from left to right in Figure 1.  The tank main body (4) extends parallel to the axial direction (the horizontal central axis of 4 extends from left to right in Figure 1) and overlaps the first drive machine bearing (inside 2), the second drive machine second bearing (inside 2), the first compressor bearing (inside 1), and the second compressor bearing (inside 1) when viewed in a direction orthogonal to the axial direction (from the bottom of Figure 1) (since the tubular tank main body overlaps the entire compressor and the rotational driving machine, any bearings inside the compressor and rotational driving machine would therefore also be overlapped) (Column 3, Lines 1 – 4; annotated Figure 1 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extent of the tubular tank main body of Mitsubishi / McMaster / Douglas so that it overlaps the compressor and the rotational driving machine (and by doing so overlapping the bearings on the inside) when viewed in a direction orthogonal to the axial direction as taught by Sorg for the purpose of increasing the storage capacity of the storage tank.
However, Mitsubishi, McMaster, Douglas and Sorg are silent with regards to a reinforcing portion of the storage tank.
Nevertheless, Muir discloses a storage tank (66, 130, 132, 134) comprising a reinforcing portion (130, 132, 134) that is disposed inside the tank main body (66) and that reinforces the tank main body (66) (Column 2, Line 66 – Column 3, Line 2; Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify storage tank of Mitsubishi / McMaster / Douglas/ Sorg to incorporate a reinforcing portion as taught by Muir for the purpose of stiffening the tank when it is filled (Column 3, Lines 1 – 2 of Muir).

In Re Claim 3, Mitsubishi, McMaster, Douglas, Sorg and Muir disclose all the limitations of Claim 1, and although Mitsubishi does not disclose the drain pipings, however, Douglas discloses that the drain pipings (60 in Figure 2) are connected to a side surface of the tank main body (61) (see Figure 1 where 60 connects to 61) (Column 3, Lines 72 – 74; Figures 1, 2).

In Re Claim 4, Mitsubishi, McMaster, Douglas, Sorg and Muir disclose all the limitations of Claim 3, and although Mitsubishi does not disclose the drain pipings,  however, Douglas discloses that the drain pipings (60 in Figure 2) are inclined (see Figure 2 where the two labels “60” point) so as to extend downward in the vertical direction (the vertical direction is the up down direction in Figures 1 and 2) and extend in the width direction (horizontal direction in Figure 1) toward the tank main body (61) (Column 3, Lines 72 – 74; Figures 1, 2).

In Re Claim 6, Mitsubishi, McMaster, Douglas, Sorg and Muir disclose all the limitations of Claim 1, and Mitsubishi further discloses a lubricating oil supply device (04 or 05), although Mitsubishi does not disclose that the lubricating oil supply device is configured to supply the lubricating oil to the rotational driving machine and the 

In Re Claims 5, 10 and 11, Mitsubishi, McMaster, Douglas, Sorg and Muir disclose all the limitations of Claim 1, 3 and 4 respectively, however Mitsubishi is silent with regards to the details of the base plate such as the beams.
Nevertheless, Muir discloses that the base plate (10 / 20, top view shown in Figure 2) includes a first beam portion (beams 26 and 28, OR end beams 152) which is provided with a space in the axial direction (between 26 and 28) and extends in the width direction (as shown in Figure 2), and a second beam portion (beams 148 and 150) which is provided with a space in the width direction (between 148 and 150) and extends in the axial direction (as shown in Figure 2), and wherein the tank main body (52) is fixed to a side surface (of portion 46) of the second beam portion (beams 148 and 150), when viewed from above in the vertical direction (top view shown in Figure 2) (Column 3, Lines 3 – 17; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first beam portion and a second beam portion as taught by Muir into the base plate of Mitsubishi / McMaster / Douglas / Sorg / Muir for the purpose of creating a safe load path to transfer the weight of the compressor and rotational driving machine to the foundations and to the ground.


Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.G.K/Examiner, Art Unit 3746       

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746